Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of May 28, 2010 (this
“Amendment”), is by and among ASSET ACCEPTANCE CAPITAL CORP. (the “Borrower”),
the Lenders party to the Credit Agreement described below (collectively, the
“Lenders” and individually, a “Lender”), and JPMORGAN CHASE BANK, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

RECITALS

A. The Borrower, the Administrative Agent and the Lenders entered into a Credit
Agreement, dated as of June 5, 2007 (as amended or modified from time to time,
the “Credit Agreement”).

B. The Borrower desires to amend the Credit Agreement, and the Administrative
Agent and the Lenders are willing to do so strictly in accordance with the terms
hereof.

TERMS

In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:

ARTICLE 1.

AMENDMENTS

Upon the satisfaction of the conditions set forth in Article 3 hereof, the
Credit Agreement shall be amended as follows:

1.1 The following definitions in Section 1.01 of the Credit Agreement are
restated as follows:

“Applicable Margin” means, for any day, (a) with respect to any Eurocurrency
Loan or ABR Loan that is a Tranche B Term Loan, as the case may be, the
applicable rate per annum set forth below under the caption “Tranche B
Eurocurrency Spread” or “Tranche B ABR Spread”, as the case may be, based upon
the Leverage Ratio as of the most recent determination date and (b) with respect
to any Eurocurrency Loan or ABR Loan that is a Revolving Loan or with respect to
the commitment fees or fees on Letters of Credit payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Revolving Eurocurrency Spread”, “Revolving ABR Spread”, “Commitment Fee Rate”
or “Letter of Credit Fee”, as the case may be, based upon the Leverage Ratio as
of the most recent determination date:

 

Level

   Leverage Ratio    Tranche B
Eurocurrency
Spread   Revolving
Eurocurrency
Spread and Letter
of Credit Fee   Tranche B
ABR  Spread    Revolving
ABR Spread    Commitment
Fee Rate I    < 0.875    3.25%   3.00%   2.25%    2.00%    0.50% II   
³ 0.875 and < 1.125    3.50%   3.25%   2.50%    2.25%    0.50% III    ³1.125   
3.50%   3.50%   2.50%    2.50%    0.50%

 

5



--------------------------------------------------------------------------------

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of the end of each Fiscal Quarter. Adjustments,
if any, to the Applicable Margin shall be effective the first day of the month
following the month that the Administrative Agent is scheduled to receive the
applicable financials under Section 5.01(a) or (b) and certificate under
Section 5.01(c). If the Borrower fails to deliver the financials to the
Administrative Agent at the time required hereunder, then the Applicable Margin
shall be set at Level III until such financials are so delivered.
Notwithstanding anything herein to the contrary, the Applicable Margin shall be
set at Level III as of the effective date of the Third Amendment to this
Agreement, and shall not be changed from Level III until receipt of the
financials under Section 5.01(a) and the certificate under Section 5.01(c) for
the fiscal year ending December 31, 2010.

“Consolidated Adjusted EBITDA” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (a) Consolidated
Interest Expense, (b) expense for taxes paid or accrued net of tax refunds,
(c) depreciation expense, (d) amortization expense (excluding amortization of
Receivables), (e) the Amortized Collections, (f) non-cash losses and non-cash
expenses, and (g) the FTC Charges, minus, to the extent included in Consolidated
Net Income, extraordinary gains (as determined in accordance with GAAP) realized
other than in the ordinary course of business and non-cash gains and other
non-cash income, all calculated for the Borrower and its Subsidiaries on a
consolidated basis.

“Consolidated Tangible Net Worth” means at any time the consolidated
stockholders’ equity of the Borrower and its Subsidiaries calculated on a
consolidated basis as of such time, less the net book value of all goodwill and
other assets which are deemed intangible assets under GAAP, provided that
(i) leasehold improvements and computer software shall not be considered
intangible assets for purposes of this definition regardless of their
classification under GAAP and (ii) the FTC Charges shall be added back to
Consolidated Tangible Net Worth.

1.2 The following definitions are added to Section 1.01 of the Credit Agreement
in appropriate alphabetical order:

“FTC Charges” means the lesser of (a) the aggregate amount of charges and other
losses resulting from the investigation (the “Investigation”) commenced prior to
the effective date of the Third Amendment to this Agreement by the Federal Trade
Commission of the debt collection-related practices of the Borrower and its
Subsidiaries, to include, without limitation, any fines, civil monetary
penalties, or other monetary relief to be paid by the Borrower or any of its
Subsidiaries as a result of a consent decree or a contested action, any expense
related to any accrual for such amounts, and fees and disbursements of counsel
for the Borrower or any of its Subsidiaries incurred in connection with the
Investigation or defense of any governmental action or other proceeding arising
from the Investigation, or (b) $7,000,000.

“2009 Q-4 Impairment Charges” means the lesser of (a) the amount of the losses
resulting from the recognition of asset impairment charges on purchased
receivables of the Borrower and its Subsidiaries in the fourth Fiscal Quarter of
2009 or (b) $20,000,000.

1.3 Section 6.12(c) is restated as follows:

(c) Ratio of Total Liabilities to Tangible Net Worth. Permit or suffer the ratio
of the Consolidated Total Liabilities to the Consolidated Tangible Net Worth to
exceed (i) 2.50 to 1.0 at any time on or before December 30, 2011, (ii) 2.25 to
1.0 at any time on or after December 31, 2011 and on or before March 30, 2012,
or (iii) 2.00 to 1.0 to any time thereafter; provided that, for purposes of this
Section 6.12(c) only, the 2009 Q-4 Impairment Charges shall be added back to
Consolidated Tangible Net Worth.

 

6



--------------------------------------------------------------------------------

ARTICLE 2.

REPRESENTATIONS

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

2.1 The execution, delivery and performance of this Amendment are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Amendment has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

2.2 The execution, delivery and performance of this Amendment by the Borrower
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

2.3 After giving effect to the amendments herein contained, the representations
and warranties contained in Article III of the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true on
and as of the date hereof with the same force and effect as if made on and as of
the date hereof.

2.4 No Default exists or has occurred and is continuing on the date hereof.

ARTICLE 3.

CONDITIONS PRECEDENT

This Amendment shall become effective as of the date hereof when each of the
following conditions is satisfied:

3.1 The Borrower and the Required Lenders shall have signed this Amendment.

3.2 The Guarantors shall have signed the Consent and Agreement hereto.

3.3 The Borrower shall have paid to the Administrative Agent, for the account of
each Lender that has signed this Amendment on or before 5:00 pm eastern time on
the date hereof, a fee in an amount equal to 25.0 basis points on the sum of
such Lender’s Revolving Commitment plus the outstanding principal balance of
such Lender’s Tranche B Term Loan.

3.4 The Borrower shall have delivered or caused to be delivered to the
Administrative Agent such other documents and satisfied such other conditions as
required by the Administrative Agent.

 

7



--------------------------------------------------------------------------------

ARTICLE 4.

MISCELLANEOUS.

4.1 References in the Credit Agreement or in any other Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby and as further amended from time to time.

4.2 Except as expressly amended hereby, each of the Borrower and each Guarantor
(by Consent and Agreement hereto) acknowledges and agrees that (a) the Credit
Agreement and all other Loan Documents are ratified and confirmed and shall
remain in full force and effect, (b) it has no set off, counterclaim, defense or
other claim or dispute with respect to any Loan Document, and (c) it has no
actual or potential claim or cause of action against the Administrative Agent or
any Lender with respect to any matters through the date hereof, and hereby
waives and agrees not to assert any claims or causes of action against the
Administrative Agent, any Lender or any of their Affiliates, or any of their
respective officers, directors, employees, attorneys and agents, on any theory
of liability, whether known or unknown, matured or contingent, including,
without limitation, for special, indirect, consequential or punitive damages,
arising by virtue of any actions taken, actions omitted, or the occurrence of
any event prior to the date hereof, arising out of or relating to, or in
connection with, this Amendment, the other Loan Documents or any of the
transactions entered into in connection therewith or contemplated thereby.

4.3 This Amendment shall be governed by and construed in accordance with the
laws of the State of Michigan. This Amendment may be signed upon any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument, and signatures sent by facsimile or electronic mail
message shall be effective as originals. Terms used but not defined herein shall
have the respective meanings ascribed thereto in the Credit Agreement. This
Amendment is a Loan Document.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of the day and year first above
written.

 

ASSET ACCEPTANCE CAPITAL CORP. By  

/s/ Rion B. Needs

  Name:   Rion B. Needs   Title:   President

 

9



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

individually and as Administrative Agent,

By  

/s/ Carlton M. Faison

  Name:   Carlton M. Faison   Title:   Senior Vice President

 

10



--------------------------------------------------------------------------------

RBS CITIZENS, N.A. (f/k/a Charter One Bank, N.A.) By  

/s/ Megan Livingston

  Name:   Megan Livingston   Title:   Vice President CITIZENS BANK By  

/s/ Matthew Nelson

  Name:   Matthew Nelson   Title:   Fist Vice President FIFTH THIRD BANK, an
Ohio banking corporation, successor by merger with Fifth Third Bank, a Michigan
banking corporation By  

/s/ John Antonczak

  Name:   John Antonczak   Title:   Vice President BANK OF AMERICA, N.A.,
successor to LASALLE BANK MIDWEST N.A. By  

/s/ Neil Hilton

  Name:   Neil Hilton   Title:   SVP BANK OF SCOTLAND plc By  

/s/ Julia R. Franklin

  Name:   Julia R. Franklin   Title:   Assistant Vice President BMO CAPITAL
MARKETS FINANCING, INC. By  

/s/ Catherine Grycz

  Name:   Catherine Grycz   Title:   Vice President PNC BANK, NATIONAL
ASSOCIATION, successor by merger with NATIONAL CITY BANK By  

/s/ Steven E. Dicker

  Name:   Steven E. Dicker   Title:   Vice President

 

11



--------------------------------------------------------------------------------

Term Loan B Lenders: Name: Airlie CLO 2006-I, Ltd.

By Neuberger Berman Fixed Income LLC

as collateral manager

By  

/s/ Colin Donlan

  Name:   Colin Donlan   Title:   Authorized Signatory AMMC CLO VI, LIMITED By:
 

American Money Management Corp.,

as Collateral Manager

By  

/s/ Kenneth J. Bushman

  Name:   Kenneth J. Bushman   Title:   Vice President AMMC VIII, LIMITED By:  

American Money Management Corp.,

as Collateral Manager

By  

/s/ Kenneth J. Bushman

  Name:   Kenneth J. Bushman   Title:   Vice President Name:  

Apidos CDO I

By its investment adviser Apidos Capital Management, LLC By  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Managing Director Name:  

Apidos CDO II

By its investment adviser Apidos Capital Management, LLC By  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Managing Director Name:  

Apidos CDO III

By its investment adviser Apidos Capital Management, LLC By  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Managing Director

 

12



--------------------------------------------------------------------------------

Name:  

Apidos CDO IV

By its investment adviser Apidos Capital Management, LLC By  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Managing Director Name:  

Apidos Cinco CDO

By its investment adviser Apidos Capital Management, LLC By  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Managing Director Name:  

Atrium VI Funding

By  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Authorized Signatory By Commercial Industrial
Finance Corp., the Collateral Manager for: Name:   CIFC Funding 2007-3, Ltd.  
CIFC Funding 2007-4, Ltd. By  

/s/ Steve Vaccaro

  Name:   Steve Vaccaro   Title:   Co Chief Investment Officer EAGLE LOAN TRUST
By:   Stanfield Capital Partners, LLC as its Collateral Manager By  

/s/ Christopher E. Jansen

  Name:   Christopher E. Jansen   Title:   Managing Partner Name:   General
Electric Capital Corporation By  

/s/ Jeff Skinner

  Name:   Jeff Skinner   Title:   Duly Authorized Signatory

 

13



--------------------------------------------------------------------------------

Name: GREENLANE CLO LTD. By:  

Guggenheim Investment Management, LLC

as Collateral Manager

By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Director GULF STREAM-SEXTANT CLO 2007-I, LTD
By:  

Gulf Stream Asset Management LLC

as Collateral Manager

By  

/s/ Stephen M. Riddell

  Name:   Stephen M. Riddell   Title:   Portfolio Manager KINGSLAND I, LTD By:  

Kingsland Capital Management, LLC,

as Manager

By  

/s/ Vincent Siino

  Name:   Vincent Siino   Title:   Authorized Officer KINGSLAND II, LTD By:  

Kingsland Capital Management, LLC,

as Manager

By  

/s/ Vincent Siino

  Name:   Vincent Siino   Title:   Authorized Officer KINGSLAND III, LTD By:  

Kingsland Capital Management, LLC,

as Manager

By  

/s/ Vincent Siino

  Name:   Vincent Siino   Title:   Authorized Officer KINGSLAND IV, LTD By:  

Kingsland Capital Management, LLC,

as Manager

By  

/s/ Vincent Siino

  Name:   Vincent Siino   Title:   Authorized Officer

 

14



--------------------------------------------------------------------------------

KINGSLAND V, LTD By:  

Kingsland Capital Management, LLC,

as Manager

By  

/s/ Vincent Siino

  Name:   Vincent Siino   Title:   Authorized Officer Name:   LightPoint CLO
III, Ltd.

By Newberger Berman Fixed Income LLC

as collateral manager

By  

/s/ Colin Donlan

  Name:   Colin Donlan   Title:   Authorized Signatory Name:   LightPoint CLO
IV, Ltd.

By Newberger Berman Fixed Income LLC

as collateral manager

By  

/s/ Colin Donlan

  Name:   Colin Donlan   Title:   Authorized Signatory Name:   LightPoint CLO V,
Ltd.

By Newberger Berman Fixed Income LLC

as collateral manager

By  

/s/ Colin Donlan

  Name:   Colin Donlan   Title:   Authorized Signatory Name:   LightPoint CLO
VII, Ltd.

By Newberger Berman Fixed Income LLC

as collateral manager

By  

/s/ Colin Donlan

  Name:   Colin Donlan   Title:   Authorized Signatory Name:   LightPoint CLO
VIII, Ltd.

By Newberger Berman Fixed Income LLC

as collateral manager

By  

/s/ Colin Donlan

  Name:   Colin Donlan   Title:   Authorized Signatory

 

15



--------------------------------------------------------------------------------

FEINGOLD O’KEEFFE CAPITAL, LLC as Collateral Manager for Lime Street CLO, Ltd.
By  

/s/ Scott D’Orsi

  Name:   Scott D’Orsi   Title:   Portfolio Manager Name:   Longhorn CDO III
Ltd.   BlackRock Senior Income Series V Limited By  

/s/ Zack Alpern

  Name:   Zack Alpern   Title:   Authorized Signatory. Name:   Mountain View CLO
III Ltd. By:  

Seix Investment Advisors LLC,

as Collateral Manager

By  

/s/ George Goudelias

  Name:   George Goudelias   Title:   Managing Director Name:   Pioneer Floating
Rate Fund   Pioneer Diversified High Income Trust   Pioneer Institutional
Solutions – Credit Opportunities By:   Pioneer Investment Management, Inc.,  
Its advisor By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Assistant Secretary and     Associate
General Counsel Name:   Montpelier Investments Holdings, Ltd. By:   Pioneer
Institutional Asset Management, Inc.,   Its advisor By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Assistant Secretary and     Associate
General Counsel

 

16



--------------------------------------------------------------------------------

Name: PPM GRAYHAWK CLO, LTD. By  

/s/ David C. Wagner

  PPM America, Inc. as Collateral Manager   Name:   David C. Wagner   Title:  
Managing Director Name:   Shiprock Finance, SPC, acting on behalf of and for the
account of SF-3 Segregated Portfolio By  

/s/ Patrick M. Cook

  Name:   Patrick M. Cook   Title:   Assistance Vice President SPR, LTD. By:  

Four Corners Capital Management, LLC

As Collateral Manager

By  

/s/ Matt O’Mara

  Name:   Matt O’Mara   Title:   Vice President SILVERADO CLO 2006-II LIMITED
By:  

New York Life Investment Management, LLC

as Portfolio Manager and Attorney-in-Fact

By  

/s/ Arthur Torrey

  Name:   Arthur Torrey   Title:   Director Stanfield Arnage CLO Ltd. By:  

Stanfield Capital Partners, LLC

as its Collateral Manager

By  

/s/ Christopher E. Jansen

  Name:   Christopher E. Jansen   Title:   Managing Partner Stanfield Azure, CLO
Ltd. By:  

Stanfield Capital Partners, LLC

as its Collateral Manager

By  

/s/ Christopher E. Jansen

  Name:   Christopher E. Jansen   Title:   Managing Partner

 

17



--------------------------------------------------------------------------------

Stanfield Bristol CLO, Ltd. By:  

Stanfield Capital Partners, LLC

as its Collateral Manager

By  

/s/ Christopher E. Jansen

  Name:   Christopher E. Jansen   Title:   Managing Partner Stanfield Carrera
CLO, Ltd. By:  

Stanfield Capital Partners, LLC

as its Asset Manager

By  

/s/ Christopher E. Jansen

  Name:   Christopher E. Jansen   Title:   Managing Partner Stanfield Daytona
CLO, Ltd. By:  

Stanfield Capital Partners, LLC

as its Collateral Manager

By  

/s/ Christopher E. Jansen

  Name:   Christopher E. Jansen   Title:   Managing Partner Stanfield McLaren
CLO, Ltd. By:  

Stanfield Capital Partners, LLC

as its Collateral Manager

By  

/s/ Christopher E. Jansen

  Name:   Christopher E. Jansen   Title:   Managing Partner Stanfield Modena
CLO, Ltd. By:  

Stanfield Capital Partners, LLC

as its Asset Manager

By  

/s/ Christopher E. Jansen

  Name:   Christopher E. Jansen   Title:   Managing Partner Stanfield Vantage
CLO, Ltd. By:  

Stanfield Capital Partners, LLC

as its Asset Manager

By  

/s/ Christopher E. Jansen

  Name:   Christopher E. Jansen   Title:   Managing Partner

 

18



--------------------------------------------------------------------------------

Stanfield Veyron CLO, Ltd. By:  

Stanfield Capital Partners, LLC

as its Collateral Manager

By  

/s/ Christopher E. Jansen

  Name:   Christopher E. Jansen   Title:   Managing Partner Name: Symphony CLO
IV, Ltd. By:   Symphony Asset Management, LLC By  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager Name:   Symphony CLO V,
Ltd. By:   Symphony Asset Management, LLC By  

/s/ Scott Caraher

  Name:   Scott Caraher   Title:   Portfolio Manager WhiteHorse I, Ltd. By:  

WhiteHorse Capital Partners, L.P.

as collateral manager

By   WhiteRock Asset Advisor, LLC, its G.P. By  

/s/ Ethan M. Underwood, CFA

  Name:   Ethan M. Underwood, CFA   Title:   Portfolio Manager Name:   1888
Fund, LTD. By:  

Guggenheim Investment Management, LLC

as Collateral Manager

By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Director

 

19



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

As of the date and year first above written, each of the undersigned hereby:

(a) fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated hereby and acknowledges and agrees
to all of the representations, covenants, terms and provisions of the above
Amendment applicable to it;

(b) represents and warrants to the Administrative Agent and the Lenders that
(i) the execution, delivery and performance of this Consent and Agreement are
within its corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action, (ii) this Consent and Agreement
has been duly executed and delivered by it and constitutes a legal, valid and
binding obligation of it, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
(iii) the execution, delivery and performance of this Consent and Agreement by
it (w) do not require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (x) will not violate any
applicable law or regulation or its charter, by-laws or other organizational
documents or any of its Subsidiaries or any order of any Governmental Authority,
(y) will not violate or result in a default under any indenture, agreement or
other instrument binding upon it or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by it or any
of its Subsidiaries, and (z) will not result in the creation or imposition of
any Lien on any of its assets; and

(c) acknowledges that its consent and agreement hereto is a condition to the
Lenders’ obligation under the above Amendment and it is in its interest and to
its financial benefit to execute this consent and agreement.

 

ASSET ACCEPTANCE, LLC By  

/s/ Rion B. Needs

  Name:   Rion B. Needs   Title:   President CONSUMER CREDIT, LLC By  

/s/ Rion B. Needs

  Name:   Rion B. Needs   Title:   President PREMIUM ASSET RECOVERY CORPORATION
By  

/s/ Rion B. Needs

  Name:   Rion B. Needs   Title:   President

 

20